internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-123801-09 date november donor -------------------------- donor ---------------------------------- trust -------------------------------------------------------------------------------------------------- -------------------------------------------------------- -------------------------- ----------- date dollar_figurex property trust children ----------------------------------------------------------------------------------------- ---------------------------------------------------- ------------------------------------------- dear ------------------------------- this responds to your submission dated date and subsequent correspondence requesting rulings concerning the generation-skipping tax gst consequences of the exercise of a power_of_appointment donor and donor are husband and wife on date donor and donor created trust an irrevocable_trust for the benefit of their children and their issue trust was funded with dollar_figurex in cash to which donors timely allocated an equal amount of gst_exemption no additional contributions have been made to trust and it is represented that trust has an inclusion_ratio of zero under the terms of trust income and principal is distributable during donors’ lifetimes in the discretion of the trustees for the health education and support of children and their issue on the death of the last of donors to die after setting aside an amount sufficient to maintain property during children’s lifetimes the remaining trust principal is divided into three shares one for each child income and principal is distributable in the discretion of the trustees for the health education and support of the child and the child’s issue notwithstanding the foregoing during donors’ lifetimes children may unanimously exercise a power to appoint the entire trust principal outright or in further trust for the benefit of donors’ issue this power is expressly not plr-123801-09 exercisable in favor of children their estates their creditors or the creditors of their estates on the death of the last of donors to die it is represented that trust may purchase property children propose to exercise the power to appoint the entire principal of trust in favor of trust a_trust that will maintain property for the benefit of their issue trust contains no powers of appointment and will not be funded until the death of the last of children to die donors seek rulings that children will not become the transferors of trust for gst tax purposes by virtue of the exercise of the power with the result that trust will have a gst inclusion_ratio of zero sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2613 defines a skip_person in part as a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum estate_tax rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year that includes date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-123801-09 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2652 provides that generally the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent and in the case of any property subject_to the tax imposed by chapter the donor sec_26_2652-1 provides in part that generally the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be the transferor even though there is no transfer of property under local law at the time the federal estate and gift_tax applies sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided in sec_2033 through the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent that is limited by an plr-123801-09 ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 and b of the estate_tax regulations provide that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or it is expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate sec_2501 imposes a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment sec_25_2514-1 and b of the gift_tax regulations provide that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or it is expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate here under the express terms of the power_of_appointment provided in trust children may not appoint the assets of trust to themselves their estates their creditors or the creditors of their estates with the result that the power is not a general_power_of_appointment for purposes of sec_2041 and sec_2514 thus the exercise of the power will not result in the inclusion of the property subject_to the power in children’s gross estates nor will it be treated as a gift by children accordingly children will not become the transferors of the property subject_to the power for purposes of sec_2652 rather donors remain the transferors of the assets transferred to trust for purposes of sec_2652 with the result that trust has an inclusion_ratio of zero except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-123801-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
